Opinion by
Mr. Chief Justice Simpson,
*5971. In a chancery case, findings of fact by the Circuit Judge, from testimony taken and reported by the master, approved, the same being sufficiently supported.
2. In action by a creditor to set aside a judgment confessed by Adams to his daughter, Adams died before trial, and the action proceeded against the daughter alone. At the hearing, *598testimony of statements made by Adams impeaching this judgment, were properly excluded.
3. The action was also to set aside a sale of land to S under this judgment. Held, that S could testify as to communications had by him with Adams, deceased, he occupying towards Adams none of the prohibited relations. Code, § 400. But communications of Adams with plaintiff could not be proved by plaintiff.